Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 1 of 11




                     EXHIBIT 10
      Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 2 of 11
                                             WELLS FARGO BANK, N.A.               2898
                                                  www.well$fargo.com
     DANZIK APPLIED SCIENCES LLC                    91-52711221
          110814TH STREET 405
          CODY, WY 82414-3743




MEM04-R




                                              r

                                                                          111111111111111111111111111111111111111111111
                                                                                        WB00096
Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 3 of 11
                                           WELLS FARGO BANK, N.A.
                                            . www.wellsfargo.com ..
                                                91-527/1221




                                                                      .-·   ~




                                       {


                                                                                111111111111111111111111111111111111111111111
                                                                                              WB00095
                        Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 4 of 11


                                                                                                                                                2842
                              DANz:tl( A$l'Pl1£D SC1ENC1i6 LLC
                                    11na 1rn1 STREEf 405
                                    OODY, 'Hf 8M14-37'4a
I•
     ;                                                I
                                                          _ _ _ _ _ _ _ _ _. . JI $ fO oco .oe
.-8Woi1&1r ~1L£bli,!"'-J'-',,--\t.~"--1-~_5.._r,.....w;x...,.tJtS:;
                                                                                                                                        -2!..
                      ~15~·G.!lm.lN~~;:;~-:::::::::::-::::::::::~----=====s:=::::::=::::::::::====....__::::.:::=::::::==:::=::::i,iL.od D01.LAF1s m
     .::l:+i~E:~-)JL:11P.O·

                                                                                                                                                                  I
                     . ..,,

                                                                                                                                             ·--..!!
                                                                                                                                                                  I'
                                                                                                                                                                   i
I                        11•oooooo~a1..~a1 1a2~1os21a•:                                                          .:aso11•                                         I(
1=.-.·=::;.::.v...;.-
                  ................n"°M-..,_~~~·-C.1111J41!Pia,,__,l'IIYllrftllPWW~'l1ilAINIFIIIZ'l'IIJIIIFDa:t'IIIOillltilll'l'lf'l-:mtl~--fif5iii'ffifflliii.




Capture Date                              20170920                                                     Optional Field 6        0
Sequence Number                           302866057                                                    Amount                  $10,000.00
Serial Number                             2842                                                         Routing Number          122105278
Account Number                                            4350                                         Transaction Code        0
                                          fii-)/X,(.)f11 ? 3·?n!i3 :.r,1 ~-13 C•lfJ~'.lf1' CflP7~ 4f~( ;1,~?f.StlllS: fl :1L




                                                                                                                                                                       -




                                                                                                                                                      111111111111111111111111111111111111111111111
                                                                                                                                                                       WB00094
     Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 5 of 11



RDX/Danzik payments
3/7/2017    $25,000
7/28/2017   $5,000
8/4/2017    $16,704.18
9/22/2017   $20,000
            Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 6 of 11

Bank of America•                                                      Online Banking

Business Advantage Chk - 2055: Account Activity Transaction Details



                   Post date:    03/07/2017

                     Amount:     25,000.00

                        Type:    Credit

                 Description:    WIRE TYPE:WIRE IN DATE: 170307
                                 TIME: 1622 ET TRN: 2017030700334322
                                 SEQ:2017030700127909/013315
                                 ORIG: DANZIK APPLIED SCIENCES L
                                 ID:000006403734350 SND BK:WELLS FARGO
                                 BANK, NA ID:121000248 PMT DET:0
                                 006207066449314LEGAL

             Merchant name:       DANZIK APPLIED SCIENCES L

                  Transaction    Income: Other Income
                    category:
            Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 7 of 11

BankofAmerica..                                                       Online Banking

Business Advantage Chk - 2055: Account Activity Transaction Details



                   Post date:    07/28/2017

                     Amount:     5,000.00

                        Type:    Credit

                 Description:    WIRE TYPE:WIRE IN DATE: 170728
                                 TIME: 1524 ET TRN: 2017072800369838
                                 SEQ:2017072800153276/017678
                                 ORIG:DANZIK APPLIED SCIENCES L
                                 ID:000006403734350 SND BK:WELLS FARGO
                                 BANK, NA ID:121000248 PMT DET:O
                                 006207209816256

             Merchant name:      DANZIK APPLIED SCIENCES L

                 Transaction     Income: Other Income
                   category:
            Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 8 of 11

BankofAmerica•                                                        Online Banking

Business Advantage Chk - 2055: Account Activity Transaction Details



                   Post date:    08/04/2017

                     Amount:     16,704.61

                        Type:    Credit

                 Description:    WIRE TYPE:WIRE IN DATE: 170804
                                 TIME: 1554 ET TRN:2017080400349534
                                 SEQ:2017080400140678/016037
                                 ORIG: DANZIK APPLIED SCIENCES L
                                 ID:000006403734350 SND BK:WELLS FARGO
                                 BANK, NA ID: 121000248 PMT DET:O
                                 006207216025617

             Merchant name:       DANZIK APPLIED SCIENCES L

                  Transaction    Income: Other Income
                    category:
              Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 9 of 11
BankofAmerica~~                                                        Online Banking

Business Advantage Chk - 2055: Account Activity Transaction Details



                   Post date:    09/22/2017

                     Amount:     20,000.00

                        Type:    Credit

                 Description:    WIRE TYPE:WIRE IN DATE: 170922
                                 TIME:1522 ET TRN:2017092200334483
                                 SEQ:2017092200133899/017960
                                 ORIG: DANZIK APPLIED SCIENCES L
                                 ID:000006403734350 SND BK:WELLS FARGO
                                 BANK, NA ID: 121000248 PMT DET:O
                                 006207265925521

             Merchant name:      DANZIK APPLIED SCIENCES L

                 Transaction     Income: Other Income
                   category:
                                                                                REDE Page 316 of322
,--------·       Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 10 of 11
i                                                    WE1J..S FARGO BANK, N.A.
                                                        www.wellsfargo.com
              DANZIK APPLIED SCIENCES LLC                 91-527/1221
                     1108 14TH STREET 405
                     CODY, WV 82414-3743




                                                                                    \ $ /5.<XJo IQ9
                                                                                 ,:,e,/     I                    .
                                                                                  / :"'!JI:     DOLLARS   6'.J




                                        674%-67697




                             I.             1




    REQUEST 00006986392000000 15000.00
    ROLL ECIA 20170821 000006744667697
    JOB ECIA E ACCT                 4350
    REQUESTOR U006748
    18755192 10/13/2017 Research 18756000

    Summons and Subpoenas Department
    Dlll!-016
    Charlotte NC 28201
                                                                                                                 REDE Page 239 of322
                   Case 2:17-cv-04140-DWL Document 89-10 Filed 10/09/18 Page 11 of 11
                DANZIK APPLIED SCIENCES LLC                                            WE!.LS FARGO BANK, N.A.                    2423
                        7119 E SHEA BLVD                                                  www.wellsfargo.com
                                                                                            91-627/1221
                           STE 109-722
                    SCOTTSDALE, AZ 85254-6107

                                                                                                                                         J
                                                                                                                                         8
                                                                                                                                         I


    .MEMO~r
              ~0000002~23~ ,:1221os~1a,:                                                   ~3s
,

                                                                      ..............
                                         :.:::UUO.:H:C::'.:::i..d.d":l~
                                          .,...,..,.,............ '




     REQUEST 00006986392000000 1500.00
     ROLL ECIA 20161207 000004986544435
     JOB ECIA E ACCT                 4350
     REQUESTOR U006748
     18755192 10/13/2017 Research 18756000

     Summons and Subpoenas Department
     Dllll-016
     Charlotte NC 28201
